IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RACHEL DEJESUS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5394

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed June 6, 2017.

Petition for Writ of Certiorari—Original Jurisdiction.

Charlie Cofer, Public Defender, Elizabeth H. Webb, Assistant Public Defender,
Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, Jason W. Rodriguez, Tallahassee, for
Respondent.




PER CURIAM.

      The petition for writ of certiorari is DENIED on the merits.

ROBERTS, C.J., LEWIS, and BILBREY, JJ., CONCUR.